DETAILED ACTION
Election/Restrictions
Upon further consideration by the examiner, the restriction requirement (mailed on November 17, 2021) has been withdrawn.  It was determined that during the search and examination of Claim 1, there was no burden to search and examine Claims 13 and 20.  Accordingly, Claims 1 through 20 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear from the specification what is meant by each of the recitations of “between the top and bottom dielectric structures” (line 4), “between the piezoelectric layer and the bottom dielectric structure” (lines 5-6), and “between the piezoelectric layer and the top dielectric structure” (lines 7-8).  The recitations render the claims as indefinite because they are misleading as they contradict the order of steps recited in the specification.  For example, the specification discloses that the dielectric layers (bottom dielectric structure) are formed (block 202, in Fig. 2), then subsequently, the lower electrode is deposited on the piezoelectric layer (block 204 in Fig. 2).  Subsequently, the piezoelectric layer is deposited over the lower electrode (block 206, in Fig. 2).  Subsequently, a top dielectric structure (block 210) is formed after the piezoelectric layer (also see ¶ [0027]) .  However, the step of “forming a piezoelectric layer between the top and bottom dielectric structures” (line 4) implies that the piezoelectric layer is formed after the top dielectric structure is formed such that block 210 is done after block 202, then block 206 is performed, which contradicts the specification and the flowchart of Figure 2.  The same can be said for the other recitations that include the term of “between” as part of the step.
In Claim 5, it is unclear if the recitation of “comprises aluminum copper” is referring to an alloy of both elements, or each element individually.
In Claim 13, the recitations of “between the piezoelectric layer and the substrate” (line 4) and “between the piezoelectric layer and the dielectric substrate” (line 5) each render the claims as indefinite for the same reasons in Claim 1.
In Claim 16, the second occurrence of “metal layer” (line 1) is redundant and confusing.
In Claim 18, because of the term “the” (2nd occurrence on line 1), the phrases of “first and second electrodes” (lines 1-2) and “top and bottom dielectric structures” (line 2) each lack positive antecedent basis.
In Claim 20, the recitation of “between the first and second electrode layers” (line 3) renders the claim as indefinite.  The recitation is misleading as it implies that the piezoelectric layer (block 206, in Fig. 2) is done after the second electrode is formed (block 210), which contradicts the flowchart in Figure 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 16 and 20, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication 2008/0042521 to Shibata (hereinafter “Shibata”).
Claim 13:  Shibata discloses a method of forming a resonator comprising:
forming a piezoelectric layer (e.g. 17) over a substrate (e.g. 11, in Fig. 3C); 
forming a dielectric structure (e.g. aluminum nitride 23, in Fig. 5A) over the piezoelectric layer (e.g. ¶ [0041]); 
forming a bottom electrode (15) between the piezoelectric layer and the substrate (Fig. 3C); 
forming a top electrode (18) between the piezoelectric layer and the dielectric structure (Fig. 5A); 
forming a metal layer (e.g. 25) over the dielectric structure (Fig. 5B); and 
patterning the metal layer [e.g. selective wet etching] thereby forming a mass bias (e.g. 19) located over the piezoelectric layer and at least one contact pad (e.g. 24) electrically connected to the bottom electrode (e.g. 15, ¶ [0043]).
Claim 16:  Shibata discloses the method of claim 13 wherein the metal layer metal layer comprises aluminum.
Claim 20:  Shibata discloses a method of forming a resonator comprising:
forming first and second electrode layers (e.g. 15, 18) over a substrate (e.g. 11, in Fig. 3C); 
forming a piezoelectric layer (e.g. 17) between the first and second electrode layers (Fig. 3C); 
forming a metal layer (e.g. 25) over the second electrode layer (Fig. 5B); and 
patterning the metal layer [e.g. selective wet etching] thereby forming a mass bias (19) located over the piezoelectric layer and at least one contact pad (e.g. 24) electrically connected to the first electrode (15, in Fig. 5B, ¶ [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata in view of U.S. Patent 7,795,728 to Przadka (hereinafter “Przadka”).
Shibata discloses the claimed manufacturing method as relied upon above in Claim 13, further including that the mass bias (19) is located between a mold fill (21, in Fig. 3D) of silicon oxide and the top electrode (18).
Shibata does not state that the mold fill is plastic.
Przadka discloses that in manufacturing integrated circuits, mold fills (e.g. substrates) can be made of silicon oxide or plastic (col. 3, lines 15-20).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the mold fill by substituting the plastic of Przadka for the silicon oxide of Shibata, to form the mold fill with art-recognized equivalent materials.

Allowable Subject Matter
Claims 1 through 12 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In Claim 1, the prior art does not teach forming bottom and top dielectric structures and patterning the metal layer thereby forming a first contact pad making electrical contact to the top electrode, a second contact pad making electrical contact with the bottom electrode, and a mass bias located over the top dielectric structure.
Claims 14, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Japanese Patent Publication JP 2009-200714 discloses a resonator with mass bias (16, in Fig. 1).
b)	Non-Patent Literature Publication to Wang et al entitled “Correction Factors for Mindlin Higher-Order Plate Theory with the Consideration of Electrodes”, discloses a resonator where frequency modification is done by modifying mass bias (see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896